Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Claim 9 recites “suitable ducting”.  Since the Applicant does not recite the detail of the ducting, the Office considers that it can be any kind of piping system.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Reference to Claim 12
Claim 12 recites male or female rotor has profiles as described herein.  However, there is no disclosure of the “profile”.  The Office considers that any rotor has a profile.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Publication 2009/0311119 to Holden et al (Holden).
In Reference to Claim 1
Holden discloses a rotary screw vacuum pump comprising: two or more rotors (Fig. 1, 26/28) having meshed helical formations and being supported for rotation in respective bores inside a casing (Fig. 6, 302), wherein the operation of the said rotors introduces, compresses and discharges gas from the invention, and the said rotors are driven by an external motive force (Fig. 6, 304); wherein the casing comprises: a gas inlet port (Fig. 6, 330) for admitting gas to the casing; a gas outlet port (Fig. 6, 342) for discharging gas from the casing; and at least one gas injection port (Fig. 6, 387) located in a wall of the casing for the introduction of the gas at an intermediate point (As showed in Fig. 6) between the gas inlet port and the gas outlet port.
In Reference to Claim 2
Holden discloses there are two rotors and one of the said rotors of which is a male rotor (Fig. 1, 26) and the other of which is a female rotor (Fig. 1, 28).
In Reference to Claim 12
Holden discloses the male rotor (Fig. 1, 26) and the female rotor (Fig. 1, 28) have profiles.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Holden in view of US Patent Publication 2015/0337716  to Ouwenga (the art rejection is made based on respective issued patent 10,436,104).
In Reference to Claims 4 and 7
Holden discloses female rotor (Fig. 1, 28) is driven directly by an external motive force (Fig. 6, 304)
Holden does not teach a timing gear.
Ouwenga teaches a timing gear (Fig. 1, 58/60) set between two rotors
It would have been obvious to one with ordinary skill in the art at the time of the invention, to incorporate teachings from Ouwenga.  Doing so, would result in a timing gear set being used in the screw rotary machine of Holden, so the motion of the two rotors would be synchronized and compression ratio could be precisely controlled.
Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Holden in view of WO 0157401 to Steffens.
In Reference to Claims 5 and 8
Holden discloses a rotor is driven by an motive force.
Holden does not teach gears to drive rotors.
Steffens teaches all rotors (Fig. 1, 1/2 ) are driven through gears (Fig. 1, 3/4) connected to the external motive force.
It would have been obvious to one with ordinary skill in the art at the time of the invention, to modify the invention of Holden to incorporate teachings from Steffens.  Doing so, would result in both rotors being driven by the same external force via gear mesh, so the rotational speed of rotors can be precisely controlled to guarantee a stable compression performance.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Holden in view of JP2014190477 to Suzuki (The art rejection is made based on the English translation by PE2E).
In Reference to Claim 6
Holden discloses the rotary machine being driven motor via a female rotor.
Holden does not teach the rotary machine being driven via a male rotor.
Suzuki teaches the male rotor (Fig. 1, 17a) is driven by an external motive force as showed in Fig. 1
It would have been obvious to one with ordinary skill in the art at the time of the invention, to modify the invention of Holden to incorporate teachings from Suzuki.  Doing so, would result in male rotor being driven by the external motor force.  The Office takes an Official notes that drive the female or the male rotor merely an alternative design.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Holden in view of DE102014110073 to Losch (The art rejection is made based on the English translation by PE2E).
In Reference to Claim 9
Holden discloses the screw type rotary machine.
Holden does not teach control valves.
Losch teaches control valves (Fig. 5, 61 and 65) arranged in the inlet and the exhaust duct (Fig. 5, 53)
It would have been obvious to one with ordinary skill in the art at the time of the invention, to incorporate teachings from Losch into the design of Holden.  Doing so, would result in control valves of Losch being used in the inlet and outlet port as being taught by Losch, since Losch teaches the control valves at the inlet and the outlet would improve the safety of the operation (by Losch in the Fig. 5 description section).
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Holden in view of US Publication 2016/020880 to Hauser.
In Reference to Claims 10 and 11
Holden discloses a screw compressor.
Holden does not teach the number of the lobe.
Hauser teaches that the working media of a screw compressor can be air (Paragraph 14) and the number of lobe is merely a design parameter (Paragraph 22)
It would have been obvious to one with ordinary skill in the art at the time of the invention, to incorporate teaching from Hauser into the design of Holden.  Doing so, would result in three lobe male rotor and five lobe female rotor being used in the design of Holden, since Hauser teaches that number of the lobe is a pressure of compressed working media related design parameter (Paragraph 22).
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 13 is allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410. The examiner can normally be reached Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        10/20/2022